Citation Nr: 0415632
Decision Date: 06/17/04	Archive Date: 10/04/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-28 706	)	DATE JUL 14 2004
	)
	)


On appeal from the decision of the
Department of Veterans Affairs Regional Office in New York, New York


ORDER


           The following correction is made in a decision issued by the Board in this case on June 17, 2004:

           On line 24, page 7, correct Service connection for bilateral hearing loss is denied. to read Service connection for bilateral hearing loss is granted.



		
			JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0415632	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The appellant had periods of active duty for training (ADT) 
and inactive duty training (IADT) with the New York state 
National Guard from July 1949 to April 1960.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2003 rating decision.  
The appellant filed a notice of disagreement (NOD) in June 
2003, and the RO issued a statement of the case (SOC) in July 
2003.  The appellant filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in September 
2003.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The appellant currently has bilateral hearing loss 
recognized as a disability for VA purposes.  

3.  The appellant likely experienced significant noise 
exposure due to gunfire at a firing range during ADT and 
IADT, while a member of the New York state National Guard; 
such constitutes "injury" for service connection purposes.  

4.  The record includes an opinion from medical doctor that 
it is quite possible that the appellant's exposure to gunfire 
damaged his hearing; there is no contrary evidence or opinion 
of record.  


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(d), (e), 
3.102, 3.159, 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim on appeal, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.  

II.  Factual Background

The appellant's service medical records are not available for 
review.  The appellant has reported that he does not have any 
of his National Guard medical records.  Attempts by the RO to 
obtain any available medical records from the National Guard 
headquarters in New York and the National Personnel Records 
Center in St. Louis have been unsuccessful.  

A review of available National Guard personnel records 
reflects that the appellant was assigned duties as a 
rifleman, squad leader, and mortar platoon sergeant.  At the 
time of discharge, the appellant's military occupational 
specialty (MOS) was noted as mortar platoon sergeant.  
Personnel records also indicate that the appellant was 
qualified with the M1 rifle (expert) and the Browning 
Automatic Rifle (B.A.R).  Beginning in February 1955, the 
appellant was designated a Master Sergeant.  

In January 2002, the appellant submitted a statement to the 
RO in which he contended that as a member of the National 
Guard, he was in charge of the rifle range and coached fellow 
Guardsmen at the range.  The appellant reported that he had 
not had hearing protection at any time during his duties at 
the range.  The appellant also submitted a March 2001 
audiological report.  The report of this testing revealed 
pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
65
75
75
LEFT
15
20
80
75
75

Speech discrimination was noted as being 88 percent in the 
right ear and 80 percent in the left ear.  

A letter from Ram Sharma, M.D., dated in December 2001, 
reflects:

[The appellant] is a 70-year-old gentleman who 
had served in the National Guard in the 1950s.  
He participated and endured firing range duties 
at that time.  However, he ascribes his gradual 
hearing loss which is confirmed by an audiogram 
recently this year.  It is quite possible that 
his hearing was damaged due to that reason.  

In February 2003, the appellant submitted a narrative with 
respect to his employment history.  He reported that from 
1949 to 1997, he had been employed at a pine furniture plant 
in the assembly department, a company-shipping department, at 
a television and appliance dealership, and at a car 
dealership.  It was also noted that there was no history of 
any noise exposure from recreational pursuits.   

A June 2003 statement from J.D., notes that he and the 
appellant served in the National Guard during the 1950s.  
J.D. reported that the appellant was a Master Sergeant and 
was in charge of activities at the rifle range.  J.D. also 
reported that during that time, the soldiers fired their 
weapons without hearing protection.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303.  

The Board observes that, with respect to the appellant's Army 
National Guard service, the applicable laws and regulations 
permit service connection only for a disability resulting 
from a disease or injury incurred in or aggravated coincident 
with active duty for training, or for disability resulting 
from injury during inactive duty training, or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  See 38 U.S.C.A. § 
101(22),(23),(24); 38 C.F.R. § 3.6 (d), (e).  

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); see also 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, there are no records to establish any in-
service hearing loss, and the appellant has not contended 
that he was diagnosed with or treated for hearing loss during 
periods of ADT or IADT.  However, the absence of in-service 
evidence of hearing loss is not fatal to the claim.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (nowhere do 
VA regulations provide that a claimant must establish service 
connection through medical records alone).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

Post-service medical evidence includes an audiometric report 
reflective of impaired bilateral hearing sufficient to meet 
the criteria of 38 C.F.R. § 3.385.  Thus, there is objective 
evidence of record indicating that the appellant currently 
has a bilateral hearing loss disability.  The Board also 
finds that, resolving all reasonable doubt in the appellant's 
favor, the record presents a medically sound basis for 
attributing the appellant's hearing loss to his periods of 
ADT and IADT.  

In this respect, submitted statements from the appellant 
reflect his report that during his document periods of ADT 
and IADT, he was exposed to intense noise associated with 
gunfire on the rifle range.  Given the fact that while a 
member of the National Guard the appellant was assigned to an 
infantry unit, as well as his being qualified on the M1 rifle 
(designated an expert) and the BAR, it is plausible that the 
appellant spent considerable time at the rifle range.  
Furthermore, a statement of support from a fellow Guardsman 
who served with the appellant noted that the appellant was in 
charge of activities at the range, and as contended by the 
appellant, hearing protection was not used.  As such, the 
Board finds the appellant's statements regarding his reported 
experiences in the National Guard credible and that he likely 
experienced significant noise exposure during ADT and IADT as 
alleged.   

Moreover, there is competent evidence, in the form of Dr. 
Sharma's opinion that, at the very least, establishes a solid 
possibility of a nexus between such noise exposure during ADT 
and IADT and the appellant's current hearing loss.  
Significantly, there is no contrary evidence or opinion on 
this point (i.e., evidence attributing the veteran's current 
hearing loss disability to any other source).  In this 
regard, the Board notes that Dr. Sharma's opinion is the only 
opinion to address the question of medical nexus, and the 
veteran's reported post-service employment history does not 
include work that would necessarily result in hazardous noise 
exposure (without ear protection).  

In summary, the appellant currently has bilateral hearing 
loss recognized as a disability for VA purposes, likely in-
service noise exposure, and a lack of any other documented 
hazardous noise exposure that would necessarily account for 
his current bilateral hearing loss.  Furthermore, there is a 
competent medical opinion suggesting the possibility of a 
relationship between reported noise exposure during ADT and 
IADT, and the appellant's current hearing loss disability.  
In view of the foregoing, and affording the appellant benefit 
of the doubt (see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, 
and Gilbert, 1 Vet. App. at 53-56), the Board concludes that 
the criteria for service connection for bilateral hearing 
loss are met.  


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





025350443    040813    1259072

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-15-926	)	DATE AUG 13 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease, with history of strain, of the lumbosacral spine.  

2.  Whether new and material evidence has been submitted to reopen the veterans claim for service connection for a cardiovascular disability, claimed as hypertension.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2003 rating decision of a Regional Office of the Department of Veterans Affairs, which awarded the veteran an increased disability rating of 20 percent for degenerative disc disease of the lumbosacral spine.  He responded by filing a June 2003 Notice of Disagreement with the rating, and was sent a June 2003 Statement of the Case by the RO.  He then filed a June 2003 VA Form 9, perfecting his appeal of this issue.  

This appeal also arises from a September 2003 rating decision that found that no new and material evidence had been submitted to reopen the veterans claim for service connection for a cardiovascular disability, claimed as hypertension.  He responded by filing an October 2003 Notice of Disagreement, and was sent a February 2004 Statement of the Case.  He then filed a February 2004 VA Form 9, perfecting his appeal of this issue.  Because this issue has been perfected for appeal, it is merged into the veterans pending appeal already before the Board.  

The veteran had originally requested a personal hearing before the Board, and such a hearing was scheduled for him in May 2004.  However, that same month the veteran informed the Board that he would be unable to attend his scheduled hearing, and wished to withdraw his hearing request.  See 38 C.F.R. § 20.702 (2003).  Thus, his hearing request is accepted as withdrawn by the Board, and his appeal will be considered on the merits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the veteran's appeal has been obtained and the duty to notify has been satisfied.  

2.  The veterans degenerative disc disease, with history of strain, of the lumbosacral spine is characterized by forward flexion to at least 40º, extension to 0º, mild disc space narrowing on X-ray examination, and no incapacitating episodes of low back pain.  

3.  In August 1991, the Board denied entitlement to service connection for a cardiovascular disability, to include hypertension; the veteran did not appeal this determination.  

4.  The evidence submitted since the August 1991 denial of the veterans claim for service connection for a cardiovascular disability is cumulative and redundant and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in excess of 20 percent for the veterans degenerative disc disease, with history of strain, of the lumbosacral spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285-95 (2002); 68 Fed. Reg. 51454-58 (August 27, 2003)(to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  

2.  The Boards August 1991 decision that denied service connection for a cardiovascular disability, to include hypertension, is final; this claim for service connection may only be reopened based on the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2003).  

3.  Evidence submitted since the Boards August 1991 decision is not new and material with respect to the claim for service connection for a cardiovascular disability, to include hypertension, and the claim for that benefit may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that prior to the initiation of this appeal, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was enacted.  It essentially eliminates the requirement that a claimant submit evidence of a well-grounded claim.  The law also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  There are also new notification provisions contained in this law which require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Regulations implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the claims on appeal in light of the above-noted change in the law, and the requirements of the new law and regulations have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By virtue of the June 2003 and February 2004 Statements of the Case, the various Supplemental Statements of the Case, and March 2003 and October 2003 RO letters to the veteran notifying him of the VCAA, he has been advised of the laws and regulations governing the claims on appeal and the evidence that he must supply and the evidence that VA would attempt to obtain.  The veteran has reported that he receives medical care at the VA medical center in Jackson, MS, and these records were obtained.  Private medical records have been obtained from the Jackson Arthritis Clinic.  The veteran has not otherwise identified any additional evidence not already associated with the claims folder that is obtainable.  Finally, he has been afforded recent VA medical examinations in conjunction with his claims; for these reasons, his appeals are ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held that VA cannot deny a claim without giving the claimant one year to submit the requested evidence or information.  Subsequently, the Veterans Benefits Act of 2003 was signed into law in December 2003.  This law authorizes VA to make a decision on a claim before the expiration of the period during which the veteran may submit any additional evidence necessary to substantiate his claim.  This change was made effective from November 9, 2000.  Veterans Benefits Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  In the present case, the appellant was first sent a letter in March 2003 detailing the evidence that was necessary to substantiate his claims.  The appellant has had over a year since this letter was issued to submit additional evidence, and he in fact has done so; therefore, there is no indication that further delaying adjudication of the appellants appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals for Veterans Claims (Court) holding in Pelegrini v. Principi [U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court held that 38 U.S.C.A. § 5103(a) requires VA to provide notice to the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim before any initial unfavorable agency of original jurisdiction decision.  In the present case, the RO initially considered the claims on appeal in April 2003 and September 2003, subsequent to the passage of the VCAA and the modifications to 38 U.S.C. § 5103(a) therein.  Prior to those initial decisions and subsequent to the passage of the VCAA, the RO provided notice to the veteran of the laws and regulations governing the claims on appeal and the evidence that he must supply and the evidence that VA would attempt to obtain, as has already been discussed above.  Finally, the veterans claim was reconsidered on several occasions, most recently in February 2004, in light of the additional development performed subsequent to April 2003.  Therefore, the Board finds no evidence of prejudicial error in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take due account of the 38 U.S.C.A. § 7261(b) rule of prejudicial error when considering VA compliance with the VCAA).  


I. Increased rating  Low back disability

The veteran seeks an increased rating for degenerative disc disease of the lumbosacral spine.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2003).  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran currently has a 20 percent rating for degenerative disc disease, with history of strain, of the lumbosacral spine.  However, when service connection was initially granted in May 1970, it was awarded for a lumbosacral strain.  In light of the evolution of diagnoses for his service-connected low back disability, the criteria for both degenerative arthritis and lumbosacral strains will be considered by the Board.  

The diagnostic criteria for the evaluation of spinal disabilities were recently modified.  See 68 Fed. Reg. 51454-58 (August 27, 2003)(to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  When a law or regulation changes while a case is pending, the version most favorable to the claimant applies, absent legislative intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory or regulatory provisions, however, may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Degenerative arthritis is rated under Diagnostic Code 5003, which states resulting disability may be rated under the appropriate diagnostic code for limitation motion of the affected joint.  Under the old criteria for the evaluation of limitation of motion of the lumbosacral spine, Diagnostic Code 5292, the veteran was rated using the following criteria:

Severe	40
Moderate	20
Slight	10

38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Subsequent to the regulator changes, limitation of motion of the lumbosacral spine is rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiners assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Code 5342 (2003).  

As was noted above, the veterans low back disability has also been rated under the criteria for lumbosacral strain.  Prior to the regulatory changes, Diagnostic Code 5295, for lumbosacral strain, provided as follows:

Severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign; marked limitation of forward bending in the standing position; loss of lateral motion with osteoarthritic changes; or narrowing or irregularity of the joint space; or some of the above with abnormal mobility on forced motion	40

Muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in standing position	20

Characteristic pain on motion	10

Slight subjective symptoms only	0

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Subsequently, under the revised criteria for spinal disabilities, lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine, already noted above.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003).  

Finally, the veterans low back disability has in the past been rated under the criteria for the evaluation of intervertebral disc syndrome.  Intervertebral disc syndrome is rated under Diagnostic Code 5243, which provides as follows:

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months	60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months	40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months	20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months	10

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243). 

The February 2004 Supplemental Statement of the Case notified the veteran of these regulatory changes and provided him the revised rating criteria.  The RO, the agency of original jurisdiction, also considered the veterans pending appeal in light of the revised rating criteria.  Therefore, no prejudice to the veteran exists in the Boards adjudication of this issue at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (2002).  

The veterans back was examined by a VA physician in March 2003.  He reported a history of chronic low back pain, worse in the morning.  His low back pain prevented him from getting a good nights sleep.  He reported no episodes of low back pain requiring bed rest prescribed by a physician in the past year.  On physical examination, his gait was normal, as was his posture.  Some straightening of the normal odontic curve was visible, and tightness of the paraspinal muscles, indicative of spasm, was observed.  Reflexes of the lower extremities were 2+ on the right and 1+ on the left.  Straight leg raising was negative, and no sensory loss was observed in the lower extremities.  He could stand on his heels and toes and partially squat without difficulty.  Range of motion testing revealed extension to 0º, flexion to 40º, lateral flexion to 15º bilaterally, and rotation to 10º bilaterally.  The impression was of degenerative disc disease of the lumbosacral spine.  The examiner also acknowledged that while the veterans low back disability could increase in severity during exacerbations, as well as result in additional fatigability and incoordination, he was unable to quantify any additional impairment in terms of additional limitation of motion.  

The veteran was next examined by VA in July 2003.  He again reported a longstanding history of low back pain, with pain radiating into his left upper extremity.  However, he reported no episodes in the past year of such severe low back pain such that bed rest was prescribed by a physician.  On physical examination, he was well-developed and well-nourished, with no evidence of scoliosis on standing.  Range of motion testing revealed flexion to 45º, extension to 0º, and lateral bending to 15º bilaterally.  Pain was reported at the extremes of range of motion.  Straight leg raising was limited to 70º bilaterally due to hamstring tightness.  No tenderness or muscle spasm of the low back was observed.  Neurologically, his deep tendon reflexes were hypoactive at the knees and ankles, with no evidence of motor weakness or sensory loss.  X-rays of the lumbosacral spine revealed slight narrowing of the L5-S1 disc with some subchondral sclerosis.  No osteophytes were observed.  The final diagnosis was of degenerative disc disease of the lumbosacral spine, very mild.  

After reviewing the totality of the record, the Board finds a preponderance of the evidence against a disability rating in excess of 20 percent for the veterans low back disability.  Neither VA examiner who reviewed the veterans back in 2003 characterized his low back disability as severe; in fact, his low back disability was characterized as very mild on the most recent examination, in July 2003.  Additionally, a positive Goldthwaites sign was not demonstrated on either examination.  The veteran has had some diminishment of his lower extremity reflexes, but they were still present on objective examination, and no sensory loss has been noted.  The veterans forward flexion is not markedly limited, as he has exhibited forward flexion to at least 40º at all times of record.  Likewise, he has lateral motion to 15º, indicating a loss of lateral motion due osteoarthritic changes is not present at this time.  Muscle spasm was noted in March 2003, but he was without spasm in July 2003.  Finally, all VA examination reports of record have been negative for abnormal mobility with forced motion.  Overall, the preponderance of the evidence is against a 40 percent disability rating under the prior version of Diagnostic Code 5295, for lumbosacral strain.  

As is noted above, the veterans claim must also be considered under the revised criteria for the evaluation of low back disabilities.  Under the revised criteria, forward flexion of the thoracolumbar spine limited to 30º or less or, favorable ankylosis of the entire thoracolumbar spine will warrant a 40 percent evaluation.  However, at no time of record has the veteran been restricted to 30º or less of forward flexion, and no examiner has suggested his limitation of motion of the lumbar spine equates to favorable ankylosis.  Therefore, a 40 percent evaluation is not warranted under the revised criteria for spinal disabilities.  

The veteran has also not demonstrated severe limitation of motion of the lumbosacral spine, as would warrant a 40 percent rating under the old criteria for limitation of motion.  Recent VA examinations have revealed extension to 0º, flexion to 40º, lateral flexion to 15º bilaterally, and rotation to 10º bilaterally, suggesting that while the veterans range of motion is limited to some extent, his limitation of motion is not severe.  

Also weighed by the Board were the provisions of 38 C.F.R. § 4.40 regarding proper consideration to be given the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the Court's holding in DeLuca, noted above.  However, there is no evidence in the present case that there is any weakness, excess fatigability, or incoordination due to flare-ups of the service-connected back disability that would warrant increased compensation.  On examination in March 2003, the VA physician acknowledged that while the veterans low back disability could increase in severity during exacerbations, as well as result in additional fatigability and incoordination, he was unable to quantify any additional impairment in terms of additional limitation of motion.  Given these findings and the physicians description of the over all disability as mild, an increased rating under 38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca is not warranted.  

Finally, the veterans low back disability has been considered under the rating criteria for the evaluation of intervertebral disc syndrome.  However, both the March 2003 and July 2003 VA examination reports were negative for any history of incapacitating episodes over the past year.  The veteran has not experienced at least 4 weeks of incapacitating episodes of such severity as to require medical treatment or bed rest prescribed by a physician; therefore, a disability rating in excess of 20 percent under the diagnostic criteria for intervertebral disc syndrome is not warranted.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the veteran.  The evidence discussed herein does not show that the service-connected disability at issue presents such an unusual or exceptional disability picture as to render impractical the application of the regular schedular standards.  In particular, the veteran's degenerative disc disease of the lumbosacral spine, with history of strain, has itself required no extended periods of hospitalization since the initiation of this appeal, and is not shown by the evidence to present marked interference with employment in and of itself, as the veteran is currently employed.  Therefore, the assignment of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has not otherwise submitted evidence tending to show that his service-connected disability is unusual, or causes marked interference with work other than as contemplated within the schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a disability rating in excess of 20 percent for his degenerative disc disease, with history of strain, of the lumbosacral spine.  In reaching this conclusion, the Board has considered both the prior and revised criteria for the evaluation of spinal disabilities.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. New and material evidence  Cardiovascular disability

The veteran seeks to reopen a claim for service connection for a cardiovascular disability, to include hypertension.  In an August 1991 decision, the Board denied the veterans claim for service connection for a cardiovascular disease, including hypertension, and the veteran did not file a timely appeal.  Thus, this claim is final and cannot be reopened, absent the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 2002).   

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  For claims received subsequent to August 29, 2001, as is the case here, new and material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  

As was noted above, the veterans claim for service connection for a cardiovascular disability, to include hypertension, was most recently and finally denied by an August 1991 Board decision.  The Board found that while the veteran had current diagnoses of hypertensive cardiovascular disease and hypertension, the evidence did not indicate that these disabilities were present during service [or] within one year after separation.  The veteran now seeks to reopen this claim.  

In support of his application to reopen, the veteran has submitted private and VA medical treatment records, as well as his own contentions.  For the reasons to be discussed below, this evidence is not new and material, and his service connection claim for a cardiovascular disability will not be reopened.  

Considering together the veterans recently-submitted VA and private medical treatment records, the Board notes that this evidence is new, in that it was not of record at the time of the August 1991 denial, but it is not material, as it does not, by itself or in conjunction with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Additionally, the evidence submitted by the veteran subsequent to August 1991 is cumulative and redundant of evidence already of record.  

Medical records from the Jackson VA medical center and the Jackson Arthritis Clinic, a private facility, confirm current diagnoses of hypertension; however, such evidence was of record at the time of the August 1991 Board denial.  In 1991, the Board explicitly noted in its decision that the veteran had a diagnosis of hypertension dating back to June 1981 and a diagnosis of hypertensive cardiovascular disease dating to April 1988.  As has already been noted above, the veterans service connection claim was denied based on a lack of evidence confirming onset of hypertension or any other cardiovascular disability during military service or within a year thereafter.  See 38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).  Neither the VA nor the private medical records submitted by the veteran address this issue; none of the submitted records indicates that any cardiovascular disability, to include hypertension, began during military service or within a year thereafter.  By merely confirming a current diagnosis of hypertension, the private and VA medical records received subsequent to 1991 affirm facts already conceded by VA at the time of the prior final denial.  Therefore, this evidence is cumulative and redundant of evidence already considered by VA, and does not raise a reasonable possibility of substantiating the claim at issue; in short, it is not new and material.  

The veterans own contentions that he first began to experience hypertension and other cardiovascular complications during military service are not new and material evidence.  As a layperson, his statements regarding medical causation, etiology, and diagnosis do not constitute new and material which is binding on the Board.  See Moray v. Brown, 5 Vet. App. 211 (1993).  The Board also observes that the veterans current contentions are essentially similar to those considered and rejected by the Board within the 1991 denial and are thus not new, but are cumulative and redundant.  

In conclusion, the veteran has not submitted new and material evidence to reopen his claim for service connection for a cardiovascular disability, to include hypertension.  In the absence of the submission of new and material evidence, his application to reopen this claim must be denied.  


ORDER

Entitlement to a disability rating in excess of 20 percent for the veterans degenerative disc disease, with history of strain, of the lumbosacral spine is denied.  

Having submitted no new and material evidence, the veterans application to reopen his service connection claim for a cardiovascular disability, to include hypertension, is denied.  



	                        ____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

